 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis Wholesale Co., Inc.andFood Store EmployeesUnion LocalNo. 347,Amalgamated Meat CuttersandButcherWorkmenof NorthAmerica,AFL-CIO.Cases 9-CA-3599 and 9-CA-3742February 5, 1970SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn June 12, 1967, the National Labor RelationsBoard issued its Decision in this proceeding,' findingthat Respondent had engaged in and was engagingincertainunfair labor practices in violation ofSection 8(a)(1), (3), and (5) of the National LaborRelationsAct,asamended,andorderingRespondent to cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act, including bargaining with theUnion.On June 16, 1969, the Supreme Court of theUnited States issued itsopinion inN.L.R.B. v.Gissel Packing Company,395 U.S. 575, affirminggenerally the Board's use of authorization cards indeterminingaunion'smajority status and theBoard's power to issue a bargaining order basedupon such showing where the employer's unfairlabor practices had a tendency to undermine theunion'smajority and impede the election process.Thereafter, the United States Court of AppealsfortheFourthCircuitremanded the instantproceeding to the Board for reconsideration in thelight of the Supreme Court's opinion inGissel.OnAugust 13, 1969, the Board issued a Noticepermitting the parties to file statements of positionwith respect to. the application ofGisselto thisproceeding. Respondent, the Union, and the GeneralCounselfiledstatementsoftheirrespectivepositions.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersinconnection with these cases to a three-memberpanel.Initsinitialdecision the Board found thatRespondent violated Section 8(a)(1) of the Act byinterrogating its employees concerning their unionactivities, by threatening- its employees with reprisals1165 NLRB No. 39.because of their union sympathies, including a threattoclose the plant, by actually changing certainworkingconditionsinreprisal,bysolicitingwithdrawals from union membership or disclaimersofinterestinunionrepresentation,andbypromulgating a discriminatory no-solicitation rule;violatedSection8(a)(3)by suspending certainemployees, and discharging one, because of theirunion sympathies; and violated Section 8(a)(5) byrefusingtobargainwiththeUnion,whichrepresented a majority of its employees, without avalid good-faith doubt of the Union's majority.We have now reviewed our earlier findings in lightof the Supreme Court's opinion inGissel,and find itunnecessary to rely upon Respondent's lack of goodfaith as grounds for an unlawful refusal to bargain.Rather, we find that by refusing to bargain with theUnion after engaging in the varied and seriousunfair labor practices summarized above, practicesdesigned to undermine the Union's majority status,and in view of Respondent's knowledge, independentof the Union's card showing, that the Unionrepresentedamajorityofitsemployees,'Respondent violated Section 8(a)(5) of the Act. Weareof the opinion that the coercive effects ofRespondent'sunfairlaborpracticescannotbedispelled by the imposition of traditional remedies,and were of such a nature as to make a fair electionimprobable.We find that the purposes of the Actcan better be effectuated, and employee sentiment asexpressed through their signing of authorizationcardsbetterprotected,by the issuance of abargainingorder.Moreover, these unfair laborpractices were so flagrant and coercive in characteras to require a bargaining order to remedy theireffect, even in the absence of a violation of Section8(a)(5) of the Act. Therefore, we shall affirm thebargaining order previously issued.SUPPLEMENTAL ORDERBased on the foregoing, and the entire record inthese cases, the National Labor Relations Boardhereby affirms its order issued in this proceeding onJune 12, 1967.'Edward Frazier, Respondent's night shift foreman, on one occasion toldemployee Watts that he knew that all but one man on the night shift hadsigned up for the Union, and on another told him that 83 percent ofRespondent's employees had signed; Frazier told employees Chaney andAdkins that the Employer knew who had signed;and on another occasionFrazier remarked to Adkins and a group of employees"You think I don'tknow that every damn man in this building signed for a union except threeof them?"181NLRB No. 3